DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 12/11/2020 has been entered. Claims 1-5, 7-11, 13, and 20-28 are currently pending in this application.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.
With regard to applicant’s argument that the amendment filed 10/15/2019 does not introduce new matter, the examiner disagrees. It is maintained that the surgical instrument shown in new figs. 14 and/or 15 and the corresponding description of those new figures in the new paragraphs added to the specification are not supported by the original disclosure of the invention. With regard to applicant’s argument that the objection to the drawings in the office action dated 7/26/2019 is improper, the examiner disagrees. It is maintained that the drawings must show every feature of the invention specified in the claims and that the claimed orthopedic instrument must be shown because it is necessary for the understanding of the subject matter sought to be patented, namely a system for monitoring a position of an orthopedic instrument. It is again noted that the sensors shown in elected fig. 4 are coupled to implants, not instruments. The examiner suggests that applicant clarify how/why the system monitors 

    PNG
    media_image1.png
    723
    441
    media_image1.png
    Greyscale

With regard to applicant’s argument that Hunter does not teach that the controller retrieves position data indicative of a previously determined position of the instrument, the examiner disagrees. Hunter teaches that a target (102) is selected based upon the desired area to position the instrument (52) and can be selected from the pre-acquired images of from the 3-D model (paragraph 0052). The examiner maintains that Hunter meets the limitation of previously determining a desired position of the instrument as the target (102), as well as displaying indicia of this position contemporaneously with indicia of the present position of the instrument (104) (paragraphs 0055-0056). Hunter further teaches that the position data indicative of the previously determined desired position of the instrument is retrieved by the controller, at least when the instrument (52), which is being tracked by the navigation system (44) that includes the controller (48), aligns with the target (102) (paragraphs 0052 and 0055). 
With regard to applicant’s argument that Hunter does not teach that indicia of the present position and the previously determined position is contemporaneously displayed 
With regard to applicant’s argument that Hunter fails to teach that the data signal uniquely identifies the sensor, the examiner disagrees. Hunter teaches that localization and registration data may be specific to multiple targets such that the tracking system would track any motion in each vertebrae using a tracking sensor (58) associated with each vertebra (paragraph 0043). At least in this example, the specific location of each sensor uniquely identifies the sensor and meets this limitation as claimed.
With regard to applicant’s argument that Hunter does not teach the limitations of new claims 27 and 28, the examiner disagrees. In one example, Hunter teaches an image-less system that includes placing sensors (58) on the patient’s anatomy and moving the anatomy while tracking movement by the tracking system to generate motion analysis algorithms to identify the center of axis of the knee joint, and thereby generating a model based on the center of the particular joint to properly align the 
Drawing/Specification Objection
The amendment filed 10/15/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: a surgical instrument as shown in new figs. 14 and/or 15 and the corresponding description of those new figures in the new paragraphs added to the specification. 
It is noted that applicant has incorporated part of US Patent No. 6,147,480, by reference at PG Pub [0103]; however, the specification clearly indicates that the subject matter incorporated by reference is that regarding the exemplary methods for detection and compensation for the effects of metal objects in the vicinity of the monitoring station. There is nothing in the present disclosure that indicates intended incorporation of the surgical instrument shown in new fig. 14. 
Similarly, with regard to US Patent No. 6,484,118, the specification clearly indicates that the incorporated subject matter is that regarding specific features and functions of a single coil system. There is nothing in the present disclosure that specifies that the surgical instrument of new fig. 15, is incorporated by reference. Therefore, newly submitted figures 14 and 15 and the newly amended portion of the specification describing them are not supported by the original disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-5, 7-11, 13, 20, 21, 23, 24, and 26-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent Application Publication No. 2004/0152970 A1 to Hunter et al. (Hunter).
Hunter teaches a display and navigation system for use in guiding a medical device to a target in a patient (abstract). Hunter meets the limitations of a system for monitoring a position of an orthopaedic instrument (52), the system comprising: a first signal source (46) configured to generate a first output signal (paragraph 0032); a sensor (58) configured to generate a data signal in response to the first output signal received from the first signal source, wherein the first signal source is a wireless transmitter, and the first output signal is a wireless signal (paragraph 0033); and a controller (48) electrically coupled to the sensor and configured to determine a present position of the instrument based on the data signal received from the sensor (paragraphs 0039-0040), retrieve position data indicative of a previously determined position of the instrument from a storage device (desired target position/origin; 102 that is selected from pre-acquired images; paragraph 0052), and contemporaneously display 
The controller is configured to determine the present position of the instrument during performance of a surgical procedure, retrieve the position data during the performance of the surgical procedure, and display the indicia during the performance of the surgical procedure (paragraphs 0009, 0045, lines 21-25, and 0056-0058).  Further, the sensor taught by Hunter includes a plurality of sensors, each of the sensors being configured to generate a data signal in response to the first output signal received from the first signal source, and the controller is configured to determine the present position of the instrument based on the data signals received from each of the plurality of sensors (paragraphs 0033 and 0039). 
Similarly, Hunter meets the limitations of a system for monitoring a position of an orthopedic instrument, the system comprising: a sensor (58) configured to wirelessly transmit a data signal (paragraph 0033); a memory device (since Hunter stores pre-acquired images and associated position points, the examiner takes the position that the system necessarily includes a memory device); and a controller (48) configured to: receive the transmitted data signal (paragraph 0033), determine a present position of the instrument based on the received data signal (paragraph 0040), retrieve from the memory device a previous position (desired target position; 102) of the instrument , wherein the indication of the comparison incudes a visual representation of the determined present position of the instrument and the retrieved previous position of the instrument on the display monitor (paragraphs 0055-0056) and is displayed on a representation of a bone to which the instrument is coupled (paragraphs 0048-0052). The sensor taught by Hunter includes a plurality of sensors, each of the sensors being configured to wirelessly transmit a data signal, and the controller is configured to receive the data signals transmitted by each of the plurality of sensors and to determine the present position of the instrument based on the data signals received from each of the plurality of sensors (paragraphs 0033 and 0039). The controller is configured to cause pre-surgery image data of a patient to be displayed on the display device, and the display indicia is displayed on the pre-surgery image data (paragraphs 0048 and 0054).  
Hunter further meets the limitations that the data signal is indicative of a location and an orientation and uniquely identifies the sensor (paragraphs 0034-0035), as well as that the first output signal includes a power signal configured to provide power to the sensor (paragraph 0033). Further still, in the example of an image-less system that includes placing sensors (58) on the patient’s anatomy and moving the anatomy while tracking movement by the tracking system to generate motion analysis algorithms to identify the center of axis of the knee joint, and thereby generating a model based on the center of the particular joint to properly align the instrument (52) relative to the .

Allowable Subject Matter
Claims 22 and 25 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        2/24/21